Exhibit 10.3

 

LOGO [g81569untitled-2.jpg]

 

September 13, 2004

 

Mr. Scott Marshall

 

Dear Scott:

 

Pending approval from our Board of Directors, Redback Networks Inc. (the
“Company”) is pleased to offer and confirm your employment with the following
terms and conditions:

 

  A. Position. You will serve in a full-time capacity as Senior Vice President
of Product Management and Marketing, effective on or about Oct. 1, 2004. This
position will report to Kevin DeNuccio, President and Chief Executive Officer.

 

  B. Compensation. You will be paid an annual salary of $325,000.00 payable in
accordance with the Company’s standard payroll practices for salaried employees.
You will also be paid a sign-on bonus of $100,000, payable within 30 days of
your start date. In addition, you will be eligible to participate in an
executive management bonus program under review by the Board of Director’s for
2005. You will receive a minimum bonus of 50% of your base salary or $162,500
for your first year of service. This bonus amount is guaranteed for the first
year and will be paid out quarterly in accordance with the Company’s standard
payroll practices for bonuses. This salary and bonus will be subject to
adjustment pursuant to the Company’s employee compensation policies on a
periodic basis. The Company intends to work with you to obtain temporary housing
if or when you locate to San Jose.

 

  C. Stock Options. Subject to the approval of the Company’s Board of Directors,
you will be granted an option to purchase 325,000 shares of the Company’s Common
Stock. The exercise price per share will be equal to the fair market value per
share on the date the option is approved by Redback’s Board of Directors, or a
committee of the Board, at the next appropriate Board of Director’s meeting, at
close of the market. The option will be subject to the terms and conditions
applicable to options granted under the applicable stock option incentive plan,
as described in that plan and the applicable stock option agreement. You will
vest in 25% of the option shares upon the signing of this letter, and the
balance will vest in monthly installments over the next 36 months of service, as
described in the applicable stock option agreement.

 

  D. Change in Control. In the event a Change in Control occurs (as defined by
Redback’s 1999 Stock Incentive Plan) (i) you will have acceleration of 12 months
vesting of your unvested options and (ii) if within 12 months following such
Change in Control, either (A) your service with the Company is involuntarily
terminated without cause or (B) there is an involuntary reduction in the nature
and scope of your service to the Company (including a material reduction in your
employment responsibilities), you will receive 12 months of your base salary.

 

  E. Proprietary Information and Inventions Agreement. As with all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement.

 

  F. Period of Employment. Your employment with the Company will be “at will”,
meaning that either you or the Company will be entitled to terminate your
employment at any time for any reason, with or without cause. Any contrary
representations, which may have been made to you, are superseded by this offer.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express writing
signed by you and the President of the Company.

 

  G. Outside Activities. During the period that you will render services to the
Company, you will not engage in any employment, business, or activity that is in
any way competitive with the business or proposed of the



--------------------------------------------------------------------------------

Company, or any gainful employment, business or activity, without the written
consent of the Company. You also will not assist any other person or
organization in competing with the Company or in preparing to engage in
competition with the business or the proposed business of the Company.

 

  H. Benefits. During your employment and if you work a minimum of 30 hours per
week, you will be entitled to participate in and to receive benefits from all
present and future medical, dental, vision, life insurance, accident and
disability plans, and all similar benefits made available generally to employees
of the Company. The amount and extent of these benefits, including employee-paid
premiums, co-payments and deductibles, shall be governed by the specific benefit
plan, as it may be amended from time to time.

 

  I. Entire Agreement. This letter and all of the exhibits attached hereto
contain all of the terms of your employment with the Company and supersede any
other understandings, oral or written, between you and the Company.

 

Scott, we believe you will make a significant contribution to the Company and
hope you find the foregoing terms acceptable. You may indicate your agreement
with these terms and accept this offer by signing and dating both the enclosed
duplicate original of this letter and the enclosed Proprietary Information and
Inventions Agreement and returning them to me. As required by the Immigration
Reform and Control Act of 1986, your employment with the Company is also
contingent upon your providing legal proof of your identity and authorization to
work in the United States within 72 hours of your date of employment. The
necessary documents and instructions are attached to enable you to complete them
in the time allowed.

 

Redback conducts New Employee Orientations each Monday from 9:00 am to 12:00
p.m. at our 300 Holger Way, San Jose facility. This session is designed to
welcome you to Redback and to provide tools and information that will enhance
your ability to be successful in a short period of time. In addition, we will
assist you in completing your initial paperwork and in selecting and enrolling
in your employee benefits. You will be contacted by a member of our Human
Resources staff prior to your start date to set up a plan to meet with you that
day. If you are unable to attend this session, you can attend the following
Monday.

 

Please inform me of your agreement with these terms no later than September 17,
2004 by signing and dating the enclosed duplicate original of this letter and
returning it to me

 

         

Very truly yours,

         

Kevin A. DeNuccio

         

President and Chief Executive Officer

         

Redback Networks Inc.

AGREED AND ACCEPTED:

         

 

--------------------------------------------------------------------------------

         

By

         

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

    

Date

   START DATE     

 

2